People v Acosta (2015 NY Slip Op 00777)





People v Acosta


2015 NY Slip Op 00777


Decided on January 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
BETSY BARROS, JJ.


2011-07030
 (Ind. No. 3008/10)

[*1]The People of the State of New York, respondent, 
vAnthony Acosta, appellant.


Lynn W. L. Fahey, New York, N.Y., for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John Castellano, Johnnette Traill, Ellen C. Abbot, and Christopher J. Blira-Koessler of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered July 21, 2011, convicting him of sexual abuse in the first degree (two counts) and endangering the welfare of a child, after a nonjury trial, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's claim that he was deprived of the effective assistance of counsel is without merit, as he did not demonstrate that there was no strategic or legitimate explanation for the defense attorneys' allegedly deficient conduct, or that they otherwise failed to provide meaningful representation (see People v Barboni, 21 NY3d 393, 406; People v Caban, 5 NY3d 143, 152; People v Benevento, 91 NY2d 708, 712; People v Rivera, 71 NY2d 705, 709). Viewed in their totality, the circumstances reveal that the defendant was not deprived of the effective assistance of counsel (see Strickland v Washington, 466 US 668; People v Benevento, 91 NY2d at 713-714).
MASTRO, J.P., ROMAN, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court